Citation Nr: 0209741	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active military service from March 1944 to 
December 1945.  He died on March [redacted], 1999.  The appellant is 
the deceased veteran's widow.

This appeal arises from an April 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO denied the appellant's 
claim, after finding that the cause of the veteran's death 
was not due to his service or a service-related condition.  
The RO also granted a claim of entitlement to dependents' 
educational assistance (DEA) benefits.  The appellant 
appealed, and in December 2000, the Board remanded the claim 
for additional development.  


FINDINGS OF FACT

1.  The veteran died in March 1999, at the age of 73.  The 
certificate of death listed the immediate cause of death as 
pneumonia, and the underlying causes of death as end-stage 
chronic obstructive pulmonary disease, and MRSA bacteremia.  

2.  At the time of the veteran's death, service-connection 
was in effect for residuals, penetrating wound, left hip, 
with sciatic nerve injury, incomplete paralysis, evaluated as 
60 percent disabling, gunshot wound, muscle group XIX, 
evaluated as 30 percent disabling, and residuals, penetrating 
wound, abdomen, evaluated as 10 percent disabling; he had 
been granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

3.  Chronic obstructive pulmonary disease was first present 
about 37 years following the veteran's discharge from 
service; there is no competent evidence linking the cause of 
the veteran's death to his service, or to a service-connected 
condition.  

4.  The veteran's service connected disabilities were of no 
consequence in the events leading to the veteran's death.  


CONCLUSION OF LAW

The veteran's service connected disabilities did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the April 1999 rating decision that the 
evidence did not show that the veteran's cause of death was 
related to his service.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC) and supplemental statements of the case (SSOC's), 
informed the appellant that evidence of a relationship 
between the cause of death and the veteran's service was 
needed to substantiate her claim.  Moreover, in a letter 
dated in February 2001, the appellant was informed of the 
evidence required to support her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC's, and February 
2001 letter sent to the appellant informed her of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of this claim.  
The RO requested all relevant treatment records identified by 
the appellant.  The RO also requested and obtained the 
veteran's service medical records.  A remand for an opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (c)(4)(B)).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant, and that there 
is more than sufficient evidence of record to decide her 
claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Cause of Death

The appellant essentially contends that the RO erred in 
denying the benefits sought on appeal.  She contends that the 
veteran's death was caused by his service-connected 
conditions.  More specifically, she argues that his service-
connected conditions weakened him such that he succumbed to 
his lung disorders.    

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The death certificate shows that the veteran died in March 
1999 at the age of 73 due to pneumonia due to end-stage 
chronic obstructive pulmonary disease due to or as a 
consequence of MRSA bacteremia.  No other significant 
conditions were listed as contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving his lungs.  In May 1945, 
the veteran was shot in Okinawa.  The bullet entered his left 
hip near the greater trochanter and exited at his right lower 
abdomen.  He underwent an exploratory laparotomy and a 
(temporary) colostomy.  There was an infection at the site of 
the exit wound.  However, by September 1945, the impression 
was "gun shot wound abdomen, healed."  In November 1945, he 
was discharged due to his wounds.  

As for the post-service evidence, a VA hospital report, 
covering treatment between December 1975 and January 1976, 
contains a diagnosis of left upper lobe infiltration, 
etiology undetermined.  

A VA hospital report, covering treatment between September 
and October of 1982, contains diagnoses that included "COPD, 
by history.  This report notes, "He smokes about two packs a 
day and drinks excessively at times."  

A VA hospital report, covering treatment in August 1986, 
contains diagnoses that included COPD-emphysema."  The 
report notes, "The patient desires to cut down or quit 
smoking and Smoking Clinic was consulted and they have placed 
the patient on Nicorette Gum.  The patient will be sent home 
and on this and is to return to Smoking Clinic for follow-
up."  

A VA hospital report, covering treatment between December 
1987 and January 1988, contains diagnoses that included 
carcinoma of the left lung, granuloma of the left lung, and 
COPD.  The report notes a history of "heavy cigarette 
abuse."  The veteran underwent a biopsy and bronchoscopy, 
and a left thoracotomy with wedge resection at this time.  

A VA hospital report, covering treatment in October 1995, 
notes that the veteran admitted that he was still smoking 
about one pack per day.  He was given a prescription for 
Nicoderm to stop smoking.  The report contains diagnoses that 
included COPD and history of lung cancer.  

VA hospital reports, dated in June 1996 and April 1998, 
contain diagnoses that included COPD and carcinoma of the 
lung.  The April 1998 report notes a history of smoking.  In 
addition, a VA "aid and attendance" examination report, 
dated in March 1998, notes that the veteran had severe COPD 
and that he was on home oxygen all the time.  The diagnoses 
included end-stage COPD.    

A VA hospital report, dated in March 1999, shows that the 
veteran was admitted with an exacerbation of his end-stage 
COPD.  He was also noted to have possible ischemic heart 
disease.  He gave a negative history for smoking and alcohol.  
The report notes:

The patient stayed eleven days in the 
hospital.  Since the beginning he was 
kept in the medical floor due to the fact 
that even though he was in respiratory 
distress he refused to be intubated and 
placed on the ventilator, or be 
resuscitated if his heart stopped at any 
time, so there was no advantage from the 
therapeutic point of view of having the 
patient in the Intensive Care Unit.  The 
patient received the appropriate 
treatment for his chronic obstructive 
pulmonary disease exacerbation, 
associated with antibiotics as well.  At 
some point, the patient started showing 
signs of improvement from the medication, 
but unfortunately the patient had a 
rebound in his chronic obstructive 
pulmonary disease condition, plus the 
fact that he developed MRSA bacteremia 
which made the patient develop again 
another crisis which was this time much 
more severe and who [sic] unfortunately 
at the end took [the veteran's] life. 

A letter from Vijay Vyas, M.D., dated in July 1999, shows 
that Dr. Vyas stated, in relevant part, "[The veteran] died 
at the VA hospital of pneumonia and COPD.  Before he died, 
[the veteran] felt that his emphysema was deteriorating 
because of his gun shot wound to his abdomen and to his 
back."

A decision of the Social Security Administration (SSA), dated 
in October 1987, shows that the SSA determined that the 
veteran was disabled as of February 1984 due to COPD, with a 
secondary diagnosis of arthritis.  The supporting medical 
records include a report from D.S. Tysinger, Jr., M.D., dated 
in July 1977, which notes that the veteran smoked one-half to 
one pack of cigarettes per day.  The impression was that he 
had a slight to moderate obstructive problems, in the large 
tube, questionably improved following bronchial dilators.  A 
report from Liston S. Jones, M.D., dated in April 1977, notes 
that the veteran smoked about two packs of cigarettes per 
day, and that he had a combined obstructive and restrictive 
ventilatory defect which was mild to moderate.  The report 
further notes that the veteran had prior trauma to his 
gastrointestinal area, "but appears to have recovered 
uneventfully."  

Initially, the Board notes that the veteran's service medical 
records do not show that he developed a pulmonary disorder, 
to include COPD, pneumonia or MRSA bacteremia, during 
service.  The first medical evidence of a pulmonary disorder 
is found in the 1982 VA hospital report.  This evidence 
therefore comes approximately 37 years after service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the veteran was noted to have a longstanding 
history of smoking, and he underwent surgery for carcinoma of 
the left lung in 1988.  He was noted to have continued 
smoking about one pack per day thereafter.  See October 1995 
VA hospital report.  In any event, there is no competent 
evidence of a nexus between the veteran's death and his 
service, or a service-connected condition.  In this regard, 
Dr. Vyas' July 1999 letter clearly does no more than repeat 
the veteran's assertions that there was a relationship 
between his COPD and his service-connected disorders.  This 
letter does not, by its terms, indicate that Dr. Vyas 
believed that there was such a relationship.  Furthermore, 
the death certificate is also significant in that it fails to 
mention the veteran's service connected disabilities as 
contributing in any way to cause the veteran's death.  Given 
the foregoing, and without medical evidence of a nexus 
between the veteran's service and his cause of death, the 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied.  See 38 C.F.R. §§ 3.310, 
3.312.  

Finally, to whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for a grant of service connection.  Lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

